Ahmed v Carrington Mtge. Servs., LLC (2020 NY Slip Op 07336)





Ahmed v Carrington Mtge. Servs., LLC


2020 NY Slip Op 07336


Decided on December 9, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2017-04122
 (Index No. 15575/13)

[*1]Lofty Rashed Ahmed, respondent,
vCarrington Mortgage Services, LLC, appellant, et al., defendant.


Knuckles Komosinski & Manfro, LLP, Elmsford, NY (John E. Brigandi of counsel), for appellant.
Clark's Laws, P.C., Babylon, NY (Adam Crowley of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract and violation of the Fair Credit Reporting Act (15 USC § 1681 et seq. ), the defendant Carrington Mortgage Services, LLC, appeals from an order of the Supreme Court, Suffolk County (Joseph A. Santorelli, J.), dated February 17, 2017. The order, insofar as appealed from, denied those branches of the motion of the defendant Carrington Mortgage Services, LLC, which were for summary judgment dismissing the causes of action to recover damages for breach of contract and violation of the Fair Credit Reporting Act, granted that branch of the plaintiff's cross motion which was for summary judgment on the issue of liability on the breach of contract cause of action, and, in effect, searched the record and awarded summary judgment to the plaintiff on the issue of liability on the Fair Credit Reporting Act cause of action.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho , 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see  CPLR 5501[a][1]).
MASTRO, J.P., ROMAN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court